83222: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01465: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83222


Short Caption:STONE (RANDY) VS. STATECourt:Supreme Court


Related Case(s):42738, 48710, 62573, 63380, 72141, 72141-COA, 81656, 81656-COA, 83808


Lower Court Case(s):Clark Co. - Eighth Judicial District - C178669Classification:Criminal Appeal - Life - Other/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/02/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRandy Merwin Stone
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/16/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-20530




07/19/2021Notice of Appeal DocumentsFiled (SEALED) District Court Minutes. (SC)


07/26/2021MotionFiled Proper Person Motion to Appoint Counsel. (SC)21-21580




08/02/2021Order/ProceduralFiled Order Directing Entry and Transmission of Written Order.  District Court Order due:  60 days.  (SC)21-22393




08/18/2021Order/IncomingFiled District court order. Certified copy of Order Denying Defendant's Motion to Vacate Judgement of Conviction and Motion for Evidentiary Hearing filed in district court on August 17, 2021. (SC)21-24088




08/27/2021Order/ProceduralFiled Order Directing Transmission of Record, Regarding Briefing, and Regarding Motion. Record on Appeal due: 30 days. 
Within 120 days, appellant may file either (1) a brief that complies with the requirements in NRAP 28(a) and NRAP 32; or (2) the "Informal Brief Form for Pro Se Parties" provided by the supreme court clerk. NRAP 31(a)(1). If no brief is submitted, the appeal may be decided on the record on appeal. Appellant has filed a motion for appointment of counsel. The motion is denied at this time. (SC)21-24945




09/02/2021Record on Appeal DocumentsFiled Record on Appeal. (Via FTP) (C178669) Vols. 1-10. (SC)21-25583




09/09/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 1-38, 84-191, 1076-1077, 1078, 1079-1080, 1388,1533-1535, 1539, 1692-1695, 1696, 1880-1882, 1883, and 1961. (SC)


09/09/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 68-75. (SC)


09/09/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 384-388. (SC)


09/09/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 2209-2247. (SC)


09/14/2021MotionFiled Proper Person Motion to Order the Justice Court Records. (SC)21-26493




09/14/2021BriefFiled Proper Person Informal Brief. (SC)21-26494




09/21/2021Order/ProceduralFiled Order Denying Motion. Appellant's motion for this court to order the justice court records is denied. The complete record has been transmitted to this court.  (SC)21-27232




11/02/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


12/07/2021MotionFiled Proper Person Motion to Consolidate Appeals. Case Nos. 83222 and 83808. (SC)21-34901




12/15/2021Order/ProceduralFiled Order Denying Motion. Appellant filed a motion to consolidate this appeal with the appeal in Docket No. 83808. This court dismissed Docket No. 83808 on December 13, 2021, for lack of jurisdiction. Appellant's motion is therefore denied as moot. (SC)21-35741




12/21/2021MotionFiled Proper Person Motion to Consolidate Case Nos. 83222 and 83808. (SC)21-36285




12/22/2021Order/ProceduralFiled Order Denying Motion.  Appellant has filed a second motion to consolidate this appeal with Docket No. 83808.  As stated in this court's December 15, 2021, order denying appellant's first motion to consolidate, the appeal in Docket No. 83808 was dismissed on December 13, 2021, for lack of jurisdiction.  Therefore, this motion is denied as moot.  Nos. 83222/83808.  (SC)21-36469




01/14/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." RP/JH/KP. (SC)22-01465





Combined Case View